Citation Nr: 1548874	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-33 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than July 1, 2010 for the addition of the Veteran's spouse as a dependent.

2.  Entitlement to service connection for a left hip condition, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a right hip condition, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a left knee condition, to include as secondary to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to April 1983, January 1991 to June 1991, March 1999 to September 1999, and September 2002 to September 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 notification letter and from July 2013 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction is now with the RO in Denver, Colorado.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2015.  The transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for left hip, right hip and left knee conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's 1983 original claim included in a VA Form 21-686c received by VA in August 1983 an indication that he was married.

2.  A September 1983 rating decision awarded service connection for tinnitus as 10 percent disabling.  Based on the rating assigned, the Veteran was not eligible to receive additional compensation for a dependent.

3.  A January 2006 rating action granted service connection for diabetes mellitus at 20 percent disabling, resulting in a combined disability evaluation of 30 percent.  The Veteran was eligible to receive additional compensation for a dependent, but he failed to return the Declaration of Status of Dependents within one year of this rating action.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 1, 2010 for the award for additional compensation for a dependent have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(f) (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.159, 3.401(b)(1-4) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As an initial matter, the Board is generally required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied in adjudicating claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, notice need not be provided, where, as here, the claim involves an earlier effective date, because the notice requirements are not applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006). 
The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated in the discussion below.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.

Applicable Laws and Regulations

According to 38 U.S.C.A. § 5110(f), an award of additional compensation for dependents based on the establishment of a disability rating in the percentage evaluation specified by law shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the notification of such rating.  An additional amount of compensation may be payable for a dependent where the veteran is entitled to compensation based on a disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2).  When adding a dependent for additional compensation, the effective date is the latest of the following dates: (a) the date of the claim; (b) date of the veteran's marriage; (c) date notice is received of the dependent's existence, if evidence is received within one year of the Department of Veterans Affairs request; (d) date dependency arose; (e) effective date of the qualifying disability rating if evidence of dependency is received within one year of such rating action; (f) date of commencement of the veteran's award.  See 38 C.F.R. § 3.401(b)(1-4).

Analysis

The Veteran filed his original claim for service connection in April 1983.  He subsequently completed a Declaration of Marital Status in August 1983.  This form noted that he was married.  A rating was issued in September 1983 that granted service connection for tinnitus, evaluated as 10 percent disabling.  He was not entitled to additional compensation for dependents because he was only assigned a 10 percent rating.  See 38 C.F.R. § 3.4(b)(2).

In January 2006, the RO granted service connection for diabetes mellitus type 2 at a 20 percent evaluation, which increased the combined evaluation to 30 percent.  The Veteran was now eligible to receive additional compensation for dependents, since his disability was now at least 30 percent disabling.  He was sent correspondence on January 21, 2006 that informed him of what he was required to do to complete a claim for dependents.  He was informed that he had to submit the attached VA Form 21-686c, Declaration of Status of Dependents.  He failed to return this form to the RO.

The Veteran filed a new claim in July 2010.  In October 2010, the Veteran was granted service connection for hearing loss.  The rating granted a noncompesnable evaluation.  When notified of this rating decision, no dependency form was enclosed.

The Veteran was granted service connection for several other disabilities in a rating decision in March 2013.  During the pendency of that claim, the Veteran submitted a VA 21-686c in November 2012 indicating he was married.  Initially, the RO granted additional compensation for the Veteran's spouse effective April 1, 2012.  However, the RO adjusted the effective date to July 1, 2010, the date the Veteran filed the claim for hearing loss.  Since the RO failed to include notice to declare a dependent when service connection for hearing loss was granted, the RO made the effective date for additional compensation July 1, 2010.

The Veteran has contended that the effective date of the additional compensation for a dependent should have been made effective the date of the July 2005 claim, since he was married at the time and VA was informed of the marriage in 1983.  The Board concedes that the Veteran submitted a VA Form 686c in 1983.  However, he was not eligible to be paid additional compensation for a dependent because he was assigned a 10 percent disability evaluation at that time.  In order to pay this additional compensation, his disability evaluation had to be at least 30 percent disabling.

The Veteran became eligible for additional compensation for a dependent at the time of the January 2006 rating action that granted service connection for diabetes, which was filed in July 2005.  The Veteran was advised of this entitlement and was provided with a VA Form 21-868c, which he was instructed to submit in order to complete a claim for dependents.  Unfortunately, the Veteran did not submit this form within one year of the award of the qualifying disability evaluation; therefore, the effective date of the additional compensation cannot be July 2005.  See 38 C.F.R. § 3.401(b)(1-4).  The record clearly shows that the Veteran did not submit a VA Form 686c within a year of the January 2006 rating decision.  In fact, notice from the Veteran was not completed until after the July 1, 2010 claim for service connection for hearing loss.  Thus, the effective date cannot be earlier than July 1, 2010.  While VA was informed that the Veteran was married in 1983, this does not establish that VA knew or should have known that the Veteran continued to be married 20 years later in 2005.  There is no indication that the Veteran provided evidence he was married between when he files his claim in July 2010 and July 2010.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier then July 1, 2010 for the award of additional compensation for a dependent is denied.


REMAND

Additional development is required before the Board can adjudicate the issues of service connection for bilateral hips and left knee.

The Veteran is service connected for sleep apnea, diabetes mellitus type 2, tinnitus, left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, thoracolumbar spine degenerative joint and disc disease, bilateral hearing loss, right knee degenerative joint disease and chondromalacia patella, disfigurement (bony protuberance nuchal ridge occipital region), traumatic brain injury, and migraines.

The Veteran testified that his hips and left knee are secondary to some of his service-connected disorders.  The RO denied the claim for service connection for a left knee condition partly on the lack of a diagnosis of a current condition.  However, recent VA treatment records dated in 2015 show complaints and treatment for the Veteran's left knee and hips.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran also indicated treatment from a chiropractor from 1991 to 2008.  However, those records are not included in the claims file.  Steps should be taken to obtain those records, if any.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for back, knee, or hip complaints from 1991 to 2008.  After securing the necessary release, the RO should attempt to obtain these records.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of any left and/or right hip disorder.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.

After physically examining the Veteran and reviewing the complete claims file, the examiner should answer all of the following questions:

(a)  Does the Veteran have a left and/or right hip condition?

(b)  If the answer to (a) is yes, answer the following:

(i)  Is it at least as likely as not (50 percent probability) that any currently diagnosed left and/or right hip condition was incurred in or is otherwise related to service?

(ii)  If (i) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed left and/or right hip condition is proximately due to (caused by) the Veteran's service-connected left knee disability?

(iii)  If (ii) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed left and/or right hip condition has been aggravated by a service-connected disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hip disability (i.e., a baseline) before the onset of the aggravation.
The examiner must provide reasons for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of any left knee disorder.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.

After physically examining the Veteran and reviewing the complete claims file, the examiner should answer all of the following questions:

(a)  Does the Veteran have a left knee condition?
(b)  If the answer to (a) is yes, answer the following:

(i)  Is it at least as likely as not (50 percent probability) that any currently diagnosed left knee condition was incurred in or is otherwise related to service?

(ii)  If (i) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed left knee condition is proximately due to (caused by) the Veteran's service-connected left knee disability?

(iii)  If (ii) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed left knee condition has been aggravated by the Veteran's service-connected left knee disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of a left knee disability (i.e., a baseline) before the onset of the aggravation.

The examiner must provide reasons for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4.  Then, readjudicate the claim on appeal.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


